                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

LARRY A. LAWSON,                             )
                                             )
                      Plaintiff,             )
                                             )
       v.                                    )              Case No. 18-1100-EFM-ADM
                                             )
SPIRIT AEROSYSTEMS, INC.,                    )
                                             )
                      Defendant.             )

                               MEMORANDUM AND ORDER

       This matter comes before the court on plaintiff Larry A. Lawson’s (“Lawson”) Motion to

Compel the Production of Non-Privileged Documents. (ECF No. 261.) Lawson asks the court to

compel defendant Spirit AeroSystems, Inc. (“Spirit”) to produce certain documents that Spirit has

withheld or redacted as attorney-client privileged and/or protected by the work-product doctrine.

These documents fall within the following categories:1 (1) communications where counsel is

copied but Lawson contends they do not involve legal advice; (2) communications between non-

attorneys; and (3) communications between Spirit and two third parties, Arconic, Inc. (“Arconic”)

and Computershare Limited (“Computershare”). Lawson contends that none of these documents

are privileged or work product, and that they were improperly withheld or redacted. For the

reasons discussed below, Lawson’s motion is granted in part and denied in part. It is granted to

the extent that the court has reviewed the documents at issue in camera, and the court will order

Spirit to remove certain redactions and produce selected documents as set forth below. It is

otherwise denied.



   1
      Lawson’s motion also sought communications and materials relating to Spirit’s “business
review” of its relationship with Arconic, Inc. (See ECF No. 262, at 4.) Lawson’s reply brief states
that he is no longer pursing those documents. (ECF No. 293, at 2 n.1.) This aspect of Lawson’s
motion is therefore denied as moot.
I.     BACKGROUND

       The background of this lawsuit is more thoroughly set forth in this court’s prior orders,

familiarity with which is presumed. Highly summarized, Lawson is Spirit’s former chief executive

officer who retired on July 31, 2016.       His Retirement Agreement contained non-compete

obligations for two years, until July 31, 2018. In early 2017, Lawson engaged in business dealings

with non-party investment firms Elliott Associates, L.P. and Elliott International, L.P.

(collectively, “Elliott”) to provide consulting services in connection with a proxy contest Elliott

launched to replace five board members of Arconic. When Spirit learned about this, Spirit notified

Lawson that his involvement with Arconic constituted a breach of his non-compete. Spirit stopped

paying Lawson and demanded that he repay what the company had already paid him under the

Retirement Agreement. Lawson disputes that he breached the non-compete. He filed this lawsuit

seeking to recover what he believes Spirit owes him.

       Lawson now asks the court to compel production of the following documents, which he

contends Spirit improperly withheld or redacted as attorney-client privileged and/or work product:

              Communications copying counsel that Lawson claims do not involve legal advice:
               PLID_000009, 70-79, 81, 194-195, 222, 223, 250-252, 254, 261-268, 424, 540,
               541, 639, 660, 666, 667, 967, 968, 983-986, 1374, 1375, 1484-1490, 1521, 1531-
               1533, 1641, and 2074;

              Communications between non-attorneys: PLID_000051, 117-119, 172, 176, 177,
               193, 202-206, 610, 662, 767, 768, 770, 917, 952-961, 965, 966, 969, 981, 982, 987-
               991, 1376-1380, 1434-1437, 1449, 1513-1530, 1537-1540, 1578-1584, 1606-1615,
               1636, 1651, 1653, 1655, 1656, 1665, 1685-1688, 1700-1702, 1707-1709, 1731-
               1737, 1739, 1745, 1750, 1753, 1775, 1776, 1779, 1782, 1783, 1791-1794, 1840,
               1841, 1867, 1894, 1895, 1922, 1923, 1935, 1936, 1938, 1942, 1950-1957, 1969-
               1974, 1977–1982, 1984, 1985, 1987, 1988, 1991, 1992, 1995, 2008-2010, 2016,
               2017, 2029, 2030, 2048, 2052-2055, 2064, 2067, 2072, 2073, and 2075-2080; and

              Communications between Spirit and third parties Computershare and Arconic:
               PLID_000662, 917, 1950-53.

(ECF No. 262, at 8 n.4, 9 n.5, 10 n.7, 10-11 n.9.)


                                                 2
        Spirit opposes Lawson’s motion. Spirit argues the documents Lawson identifies were

appropriately redacted or withheld as attorney-client privileged or protected by the work-product

doctrine. (ECF No. 282, at 4.) Spirit also contends that Lawson did not fulfill his obligations to

meet and confer over some of the documents he seeks and some of the issues raised in his motion.

(See id. at 3, 8, 11.)

II.     THE PARTIES EFFORTS TO MEET AND CONFER

        As an initial matter, the court addresses the parties’ efforts to meet and confer regarding

the documents at issue in Lawson’s motion. Pursuant to D. Kan. Rule 37.2, the court will not

entertain a discovery motion “unless the attorney for the moving party has conferred or has made

a reasonable effort to confer with opposing counsel concerning the matter in dispute prior to the

filing of the motion.” See also FED. R. CIV. P. 37(a)(1) (requiring a motion to compel discovery

to include “a certification that the movant has in good faith conferred or attempted to confer with

the person or party failing to make disclosure or discovery”). “A ‘reasonable effort to confer’

means more than mailing or faxing a letter to the opposing party.” D. KAN. RULE 37.2. “It requires

that the parties in good faith converse, confer, compare views, consult, and deliberate, or in good

faith attempt to do so.” Id. The purpose of the local rule is to “encourage resolving discovery

disputes without judicial involvement.” Cotracom Commodity Trading Co. v. Seaboard Corp.,

189 F.R.D. 456, 459 (D. Kan. 1999). The court examines the quantity and the quality of contacts

between counsel to determine whether the moving party’s efforts to confer are reasonable. See id.

        Spirit contends that the parties did not adequately meet and confer regarding Lawson’s

challenges to communications not involving counsel or those copying counsel that allegedly do

not involve legal advice, and did not confer at all regarding Lawson’s challenges to

communications involving Arconic. (See ECF No. 282, at 3, 8.) The record before the court



                                                 3
reveals the parties’ efforts to confer as reflected in a letter Lawson sent to Spirit on December 31,

2019, to which Spirit responded on January 8, 2020. (See ECF No. 282-1 ¶ 12, at 3; ECF No. 262-

1, at 6-11, 13-19.) Lawson’s initial letter raises challenges as to documents where no lawyer is

included on the communication or a lawyer is not providing legal advice. (ECF No. 262-1, at 9-

10.)    Lawson also challenged Spirit’s claim of work-product protection over certain

communications between Spirit and Arconic, but not the communications at issue in this motion.

(See id. at 6-7.) Spirit responded to Lawson’s challenges and also agreed to produce the Arconic

documents that he identified. (Id. at 16-17.)

       The parties’ efforts to meet and confer regarding these issues did not satisfy the

requirements of D. Kan. Rule 37.2. However, considering the motion on the merits will further

the “just, speedy, and inexpensive determination” of this action because the parties have genuine

disputes about whether the subject documents should be produced, and this case is at an advanced

stage with the close of fact discovery rapidly approaching. The court will therefore exercise its

discretion and address the merits of Lawson’s motion. See Wahlcometroflex, Inc. v. Westar

Energy, Inc., No. 11-4017-EFM-JPO, 2011 WL 13237554, at *2 (D. Kan. Aug. 22, 2011) (electing

to address the merits of a motion to compel “despite the fact that neither the letter nor the spirit of

the meet-and-confer rules were satisfied”); White v. Graceland Coll. Ctr. for Prof’l Dev. &

Lifelong Learning, Inc., No. 07-2319-CM-DJW, 2009 WL 722056, at *2 (D. Kan. March 18, 2009)

(waiving non-compliance with duty to confer to avoid further delay of resolution of the matter).

III.   ANALYSIS

       Turning to the substance of Lawson’s motion, the court begins with the applicable legal

standards. Because this is a diversity case, state law governs attorney-client privilege. FED. R.

EVID. 501 (“[I]n a civil case, state law governs privilege regarding a claim or defense for which



                                                  4
state law supplies the rule of decision.”); see also Frontier Ref., Inc. v. Gorman-Rupp Co., 136

F.3d 695, 699 (10th Cir. 1998) (“[S]tate law supplies the rule of decision on privilege in diversity

cases.”). In Kansas,2 the attorney-client privilege is codified at KAN. STAT. ANN. § 60-426. Under

the statute, with few exceptions, “communications found by the judge to have been between [a]

lawyer and his or her client in the course of that relationship and in professional confidence, are

privileged.” State v. Gonzalez, 234 P.3d 1, 10 (Kan. 2010). The term “communication” includes

“advice given by the attorney in the course of representing the client and . . . disclosures of the

client to a representative, associate or employee of the attorney incidental to the professional

relationship.” KAN. STAT. ANN. § 60-426(c)(2). The party asserting attorney-client privilege bears

the burden to establish that it applies. In re Grand Jury Proceedings, 616 F.3d 1172, 1183 (10th

Cir. 2010); Cypress Media, Inc. v. City of Overland Park, 997 P.2d 681, 693 (Kan. 2000). This

burden includes showing the privilege has not been waived. See Johnson v. Gmeinder, 191 F.R.D.

638, 642 (D. Kan. 2000).

       The court analyzes work-product protection under Federal Rule of Civil Procedure

26(b)(3). See Frontier Ref., 136 F.3d at 702 n.10 (“Unlike the attorney client privilege, the work

product privilege is governed, even in diversity cases, by a uniform federal standard embodied in

Fed. R. Civ. P. 26(b)(3) . . . .”). That rule provides that a party ordinarily “may not discover

documents and tangible things that are prepared in anticipation of litigation or for trial by or for

another party or its representative (including the other party's attorney, consultant, surety,

indemnitor, insurer, or agent).” FED. R. CIV. P. 26(b)(3). Like the attorney-client privilege, the




   2
      The court previously found that Kansas law governs privilege in this case. See Lawson v.
Spirit AeroSystems, Inc., 410 F. Supp. 3d 1195, 1205 (D. Kan. 2019).
                                                 5
party asserting work-product protection must make a “clear showing” that it applies. U.S. Fire

Ins. Co. v. Bunge N. Am., Inc., 247 F.R.D. 656, 658 (D. Kan. 2007).

       A.       Communications Allegedly Not Involving Legal Advice

       The first category of documents Lawson challenges are those involving attorneys for

which, according to Lawson, Spirit’s privilege logs “do not show that the attorney gave legal

advice in the message or after receiving the message.” (ECF No. 262, at 10.)

       Not all communications involving attorneys are privileged. See Motley v. Marathon Oil

Co., 71 F.3d 1547, 1550–51 (10th Cir. 1995) (“[T]he mere fact that an attorney was involved in a

communication does not automatically render the communication subject to the attorney-client

privilege.”). To be privileged, communications must be confidential and involve requesting or

giving legal advice. See KAN. STAT. ANN. § 60-426. Legal advice must predominate; attorney-

client privilege does not attach if legal advice is incidental to business advice. In re Universal

Serv. Fund Tel. Billing Practices Litig., 232 F.R.D. 669, 675 (D. Kan. 2005). Further, underlying

facts do not become privileged merely because they are conveyed between attorney and client.

Grand Jury Proceedings, 616 F.3d at 1182.

       With these principles in mind, the court has carefully reviewed the documents Lawson

challenges on this basis in camera. Spirit properly withheld most of these documents as privileged

and/or work product.3 The court will, however, require Spirit to produce documents as follows:

               PLID_000424. Spirit withheld this entire document as privileged, but only the last
                communication in the email chain—the one sent at 11:05 a.m. on February 17,
                2017—seems to involve legal advice being sought or rendered. Spirit must produce
                this document but may redact that communication.



   3
      PLID_000009 contains redactions for information that do not relate to legal advice. Spirit
also claims the redactions are protected work product, but the record lacks sufficient information
to establish this claim. But, because the information redacted in this document is not relevant, the
court will not require Spirit to reproduce this document without redactions.
                                                 6
                 PLID_000639. Spirit produced this document with two redactions for information
                  it contends is privileged and work product. The redaction to the June 17, 2016,
                  email is improper because the record does not establish that the redacted
                  information involves legal advice being sought or rendered or that the document
                  was prepared (in 2016) in anticipation of litigation. Spirit must re-produce this
                  document without redacting a portion of the 2016 email, but Spirit may redact the
                  second email in the chain dated in 2018.

         B.       Communications Between Non-Attorneys

         The next category of documents Lawson challenges are communications between non-

attorneys. Communications between non-attorneys may be privileged in certain circumstances.

See United States v. Adlman, 68 F.3d 1495, 1499 (2d Cir. 1995) (communications with non-

attorneys made for the purpose of assisting an attorney in rendering advice to the client may be

privileged). “Management should be able to discuss amongst themselves the legal advice given to

them as agents of the corporation with an expectation of privilege.” McCook Metals L.L.C. v.

Alcoa Inc., 192 F.R.D. 242, 254 (N.D. Ill. 2000) (applying federal common law and finding

interoffice memoranda relaying legal advice to operational employees privileged); see also Veolia

Water Sols. & Techs. Support v. Siemens Indus., Inc., 63 F. Supp. 3d 558, 567 (E.D.N.C. 2014)

(noting that privileged documents “may be transmitted between non-attorneys (especially

individuals involved in corporate decision-making) so that the corporation may be properly

informed of legal advice and act appropriately” (quotation omitted)); Apsley v. Boeing Co., No.

05-1368-MLB-KMH, 2008 WL 5211001, at *1 (D. Kan. Dec. 9, 2008) (“[T]he attorney-client

privilege is not lost merely because an employee conveys the legal communication to another

employee for action.”). Privilege may still be waived, however, if legal advice is discussed outside

the group of employees “who have a need to know in the scope of their corporate responsibilities.”

In re Vioxx Prod. Liab. Litig., 501 F. Supp. 2d 789, 796 (E.D. La. 2007); see also Williams v.

Sprint/United Mgmt. Co., 238 F.R.D. 633, 641-43 (D. Kan. 2006) (discussing the “need to know”

test).
                                                  7
       With these principles in mind, the court has carefully reviewed the documents Lawson

challenges on this basis in camera. Spirit properly withheld most of these documents as privileged

and/or work-product.4 The court will, however, require Spirit to produce documents as follows:

               PLID_000965. Spirit withheld this email chain based on privilege and work
                product. The first four emails in this chain are not privileged or work product.
                Spirit must produce this document, but it may redact the communications sent at
                10:34 a.m., 11:23 a.m., and 11:54 a.m. on October 9, 2017.

               PLID_001707, 1840, and 1894. Spirit withheld these documents based on attorney-
                client privilege, but these email chains do not discuss legal advice or provide
                information to counsel necessary to render legal advice. Spirit must produce these
                documents.

               PLID_001935 and 1936. Spirit redacted information from these documents based
                on attorney-client privilege. The record does not establish the redacted information
                was communicated to counsel in order to facilitate the rendition of legal advice
                other than the last sentence of the email at 7:47 a.m. on March 28, 2015. Spirit
                must therefore re-produce these documents and reduce the redaction to only the last
                sentence of that email.

       C.       Communications with Third Parties

       Lastly, Lawson seeks to compel isolated communications with two third parties.

Generally, attorney-client privilege is waived when a client communicates with his or her attorney

in the presence of a third party or voluntarily discloses privileged communications. See State ex

rel. Stovall v. Meneley, 22 P.3d 124, 141-42 (Kan. 2001). Disclosing documents protected by the

work-product doctrine to third parties “does not necessarily waive work-product protection.”

Pipeline Prods., Inc. v. Madison Cos., No. 15-4890-KHV-ADM, 2019 WL 2106111, at *3 (D.

Kan. May 14, 2019). Courts generally consider instead “whether the voluntarily disclosure was

‘to an adversary or a conduit to an adversary[.]’” Id. (alteration in original). “[O]nly disclosures


   4
      PLID_000952 and 954, and PLID_001969, 1971, and 1973 contain redactions for
information that do not relate to legal advice. Spirit also claims work-product protection for
PLID_000952, but the record lacks sufficient information to establish this claim. But, because the
information redacted in these documents is not relevant to the claims or defenses in this lawsuit,
the court will not require Spirit to reproduce these documents without redactions.
                                                 8
that are ‘inconsistent with the adversary system’ are deemed to waive work-product protection.”

Id. (quoting 2 EDNA SELAN EPSTEIN, THE ATTORNEY-CLIENT PRIVILEGE AND THE WORK-PRODUCT

DOCTRINE 1286 (6th ed. 2017)). The party claiming waiver of work-product protection has the

burden to establish waiver. Johnson, 191 F.R.D. at 643.

              1.      Computershare Communications

       Spirit withheld two communications involving Computershare, a third party, based on

attorney-client privilege and work product. (ECF No. 265, at 21, 26.) PLID_000662 is a March

2017 email chain involving Arnold & Porter Kaye Scholer LLP (“Arnold & Porter”), a law firm

that “represented Spirit in, among other things, securities matters, including by preparing proxy

statement filings for the Securities and Exchange Commission, and matters related to executive

compensation and executive employment agreements.” (Id. at 7 n.27.) After Arnold & Porter sent

Spirit questions about Lawson’s stock options, Spirit forwarded the inquiry to Computershare to

get answers. Computershare is a vendor that Spirit uses to record and track Spirit stock options.

(ECF No. 282, at 7.) PLID_000917 is an August 2017 email chain in which the same Spirit

employee provided feedback to Computershare about Lawson’s stock options.

       Lawson argues these documents should be produced because Spirit has not established that

Computershare was authorized to consult with Spirit’s attorneys for the purpose of securing legal

advice on Spirit’s behalf. (ECF No. 262, at 8-9.) Spirit opposes, arguing that “communications

involving a third-party are privileged where the communications were with the third-party agent

of the client and those communications were necessary for the attorney to render sound and

informed legal advice or were for the purpose of communicating counsel’s legal advice to its

agents.” (ECF No. 282, at 7.) Spirit argues the Computershare communications are privileged




                                               9
because they involve seeking information from Computershare to answer a question from counsel,

or Spirit relaying instructions from counsel to Computershare. (Id.)

       The court agrees with Spirit. “When disclosure to a third party is necessary for the client

to obtain informed legal advice, courts have recognized exceptions to the rule that disclosure

waives the attorney-client privilege.” Westinghouse Elec. Corp. v. Republic of Philippines, 951

F.2d 1414, 1424 (3d Cir. 1991). For example, where a third party is an agent of the client, including

that third party on a communication “will not destroy the attorney-client privilege.” In re Syngenta

AG MIR 162 Corn Litig., No. 14-MD-2591-JWL-JPO, 2017 WL 2555834, at *6 (D. Kan. June 13,

2017); see also Roe v. Catholic Health Initiatives Colo., 281 F.R.D. 632, 637 (D. Colo. 2012)

(“The attorney-client privilege can extend to communications between representatives of the client

or between the client and a representative of the client, if the communication was made in

confidence for the primary purpose of obtaining legal advice.”). Here, the record reflects that the

communications with Computershare were necessary to facilitate Arnold & Porter’s legal work

for Spirit. They are therefore privileged.

       Spirit also contends that the Computershare communications are protected by the work-

product doctrine. PLID_000917 reflects Spirit’s in-house counsel’s legal advice and instruction

and, in light of the date of these communications (August 9, 2017), appears to have been created

in anticipation of litigation with Lawson. Lawson has not established that work-product protection

was waived, as there is no indication in the record that Computershare was adverse to Spirit. To

the contrary, as discussed above, Computershare is one of Spirit’s vendors. As such, this document

is also properly withheld as work product.

       Lawson’s motion is therefore denied with respect to these documents.




                                                 10
               2.      Arconic Communications

       Lawson argues Spirit improperly redacted communications with Arconic as privileged.

(ECF No. 262, at 9.) The documents Lawson identifies, PLID_001950-53, are all versions of the

same email chain. Spirit’s response states that it inadvertently redacted a communication between

Spirit and Arconic—the initial email in the chain—in PLID_001950, 1951, and 1953. (ECF No.

282, at 8.) Spirit explains that it is re-producing these documents to mirror the redactions in

PLID_001952. (Id. at 8 n.29.) PLID_001952 does not include the inadvertent redaction, but

instead only has redactions for subsequent communications (not involving Arconic) between a

Spirit employee and in-house counsel, as well as communications that Spirit contends consist of

sharing that attorney’s advice. (Id. at 8.) Therefore, the court denies Lawson’s motion as moot

with respect to the communications between Spirit and Arconic.

       However, Lawson also challenges PLID_001950-53 on the grounds that Spirit improperly

redacted communications not involving a lawyer. The court has carefully reviewed the remaining

redactions in camera and finds that Spirit’s redactions are proper.

       The court has also reviewed PLID_001954-57, which are documents Spirit withheld as

privileged, because they are versions of the same email chain as PLID_001950-53. Lawson

challenges these documents on the basis that they are communications not involving a lawyer and

were therefore improperly withheld. For consistency, the court orders Spirit to produce these

documents, but Spirit may make redactions consistent with PLID_001952.

IV.    FURTHER IN CAMERA REVIEW

       Lawson asks that the court order additional in camera review of Spirit’s privilege logs if

the court “determines that a significant portion of the documents that Spirit withheld or redacted




                                                11
as privileged are not actually privileged.” (ECF No. 262, at 13.) The court has found the opposite.

No further in camera review is warranted at this time.

        IT IS THEREFORE ORDERED that plaintiff Larry A. Lawson’s Motion to Compel the

Production of Non-Privileged Documents (ECF No. 261) is granted in part and denied in part.

Spirit must produce the documents listed in Part III of this Memorandum and Order by April 9,

2020.

        IT IS SO ORDERED.

        Dated April 2, 2020, at Topeka, Kansas.

                                                            s/ Angel D. Mitchell
                                                            Angel D. Mitchell
                                                            U.S. Magistrate Judge




                                                12
